In Mandamus. This cause originated in this court upon the filing of a complaint for a writ of mandamus. On February 14, 1995, relator filed a motion in opposition to respondents’ motion to dismiss. Rule XIV(1)(C) of the Rules of Practice of the Supreme Court prohibits the filing of a response to a motion that is not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, effective February 22, 1995, that relator’s motion in opposition to respondents’ motion to dismiss be, and hereby is, stricken.